DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

	Regarding claim 1, Applicant argues ‘…Because the prior art does not teach an arrangement of subscribers according to feature F2 of claim 1, and there are no such subscribers in Walker Fig. 1, nor the other prior art, the subscribers are obviously not divided into segments, each segment comprising at least one subscriber, according to feature F3…’  Examiner disagrees.  Non-obviousness cannot be established by attacking references individually where, as here, the ground of unpatentability is based upon the teachings of a combination of references.  In re Keller, 642 F.2d 413, 426 (CCPA 1981).  Rather, the test for obviousness is whether the combination of references, taken as a whole, would have suggested the patentee’s invention to a person having ordinary skill in the art.  In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  Fig. 1 of Walker discloses the arrangement of subscribers according to feature F2 and the limitations of feature F3.  Walker does not explicitly teach that these subscribers could be possess a master slave relationship.  However, Rostan does disclose this relationship in para. 15 the motivation being to provide compatibility with networks already having a master slave configuration and further to allow for use in a combined teachings.

Applicant further argues ‘…Firstly, the prior art teaches authorization
by contract between participant; and, secondly, the prior art teaches an exclusive transmission to a predefined private network. In contrast, claim 1 does not contemplate authorization by contract between subscribers, nor exclusive transmissions to a single subscriber. In the recited method for transmitting data in an automation network by telegrams ( e.g., configured as EtherCAT telegrams), it is not technically feasible nor obviously possible for a master subscriber to send the telegrams exclusively to a single subscriber. Rather, the telegrams are configured as pass-through telegrams, which are processed on the fly by a subscriber in a particular segment; and, afterward, the
telegrams are transmitted to the next subscriber in the segment for further processing…’  Examiner disagrees with Applicant’s logic.  Applicant is just generally arguing that Applicant’s invention as disclosed in the specification is different than the art presented.  What is contemplated by the claim is not relevant; what is actually claimed is.  Examiner has found the limitations of the claims when the claims are given their broadest reasonable interpretation as required by the MPEP.  That is, the claimed invention is obvious.
"wherein the master subscriber sends locked telegrams for processing by the slave subscribers, each telegram having a telegram identifier in order to assign a locked telegram to a segment." This subject matter is alsoing from Walker, and from the other prior art…’  Examiner disagrees.  Walker discloses wherein the source subscriber sends locked telegrams for processing by the destination subscribers, (See Walker fig. 1; tunnel end point 1 (e.g. source subscriber) sends packets which are encrypted (e.g. locked) to tunnel end point 2 (e.g. unlocker); see also para. 49; encrypted packets)  Rostan discloses wherein there are master and slave devices.  (See Rostan para. 15)  Therefore to one of ordinary skill in the art possessing ordinary creativity Walker in view of Rostan disclose the features of F4.  Therefore Applicant’s arguments are not persuasive.
	Applicant argues para 45 of Walker and states that ‘…Walker teaches "the router 20 to execute a routing algorithm 30 that makes the decision as to where the decrypted packet contents are to be routed based on the security association, rather than based on the decrypted internal address" ( emphasis added). The security association (SA) represents a "contract" between the participants, as mentioned above; and, according to paragraph [0011], the SA is used during the life of the tunnel to authenticate packets as having come from the original participants…’  Examiner does not agree with Applicant’s reading of the prior art or the rejection provided.  The rejection cites fig. 3 which explicitly states that the tunnel source address is preserved in the form of an authentication ID which is used for routing.  Therefore, even if Walker states what 

	Applicant argues that ‘…there is no such contract- or security association (SA) process - defined between the subscribers in claim 1, as mentioned above…’  Examiner disagrees with Applicant’s claim construction.  That is, the claim states comprising and not consisting of.  That is, comprising is open ended language.  Examiner’s burden is to find what is actually claimed not what Applicant did not claim and not what Applicant contemplated.  Applicant should be more precise with claim language.

	Applicant argues that the prior art fails to teach feature F6.  Examiner disagrees.  Walker discloses wherein, when the at least one unlocker receives a locked telegram, the at least one unlocker checks on the basis of the telegram identifier in the locked telegram whether the locked telegram for the segment assigned to the at least one unlocker is intended to release the locked telegram as an unlocked telegram for processing by the destination subscribers, provided that the locked telegram is intended for the segment assigned to the at least one unlocker.  (See Walker fig. 2, fig. 3; tunnel endpoint 2 (router) (e.g. unlocker) receives encrypted packets (e.g. locked telegram) and decrypts the packets and routes packet (e.g. telegram) based upon authentication id (e.g. telegram identifier); see also para. 48-49)  That is, the claim only requires one unlocker which unlocks a locked packet.  Walker discloses that a router receives encrypted packets and decrypts the packets based upon the authentication id which is in the form of the source address.  Applicant is arguing again beyond the scope of the claim.  Examiner has found the claim language.  Applicant should claim with more precision.

	Applicant then argues that ‘The only reason for adding the unlocker would be to reconstruct Applicant's claims, based on the teachings gleaned only from Applicant's own disclosure, and it is well established that this is not a proper reconstruction under 35 U.S.C. § 103. See, e.g., MPEP 2145 (X)(A) (proper claim construction takes into account only knowledge "within the level of ordinary skill in the art at the time the claimed invention was made," and "does not include knowledge gleaned only from applicant's disclosure") (citing In reMcLaughlin, 443 F.2d 1392, 1395 (CCPA 1971)…’  Examiner disagrees with Applicant’s unsupported conclusion.  Applicant is reminded However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  As referenced in the rejection, one of ordinary skill in the art possessing ordinary creativity would modify Walker which provides a router (unlocker) which encrypts (locks) and decrypts (unlocks) packets.  Applicant is essentially arguing that one of ordinary skill in the art possessing ordinary skill would not think to add encryption and decryption to a network.  These suggests are not in line with the skills of one of ordinary skill possessing ordinary skill in the art at the time of the claimed invention.  Therefore, these arguments are not persuasive.

	Regarding claims 11 to 16, Applicant argues similarly to claim 1.  See the arguments above and the rejections below.

	Regarding claims 17-20, Applicant has amended the claims.  Please see the rejections below and to the extent they are applicable, the arguments above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8-10, claim 8 recites  in line 2 ‘the telegram’  It is not clear which telegram Applicant is referring to: the locked telegram, the unlocked telegram, or another telegram.  It is not clear if Applicant intended to claim that ‘each telegram comprises...’ or something else.  Claims 9 and 10 contain similar language and are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773).

Regarding claim 1, Walker discloses a method for transmitting data in an automation network by telegrams, wherein the automation network comprises a source subscriber, destination subscribers and at least one unlocker connected to each other via a data-line network, (See Walker fig. 1; Destination 11, 12, 13 (e.g. subscribers); Tunnel endpoint 2 (e.g. unlocker); tunnel endpoint 1 (e.g. source subscriber); network is 14, 15, 16 combined (e.g. data-line network); entire network of fig. 1 is automation network; packets are telegrams)
wherein the destination subscribers are divided up into segments, each segment comprising at least one destination subscriber, (See Walker fig. 1; individually 14, 15, 16 are segments and each has at least one destination (e.g. subscriber)) wherein the source subscriber sends locked telegrams for processing by the destination subscribers, (See Walker fig. 1; tunnel end point 1 (e.g. source subscriber) sends packets which are encrypted (e.g. locked) to tunnel end point 2 (e.g. unlocker); see also para. 49; encrypted packets)
each telegram having a telegram identifier in order to assign a locked telegram to a segment, (See Walker fig. 3; source address preserved in the form of an authentication ID; para. 45 all packets from source 4 are to go to destination 11 via segment 14; para. 49; packet uses encryption (e.g. locked))
wherein at least one segment is assigned to the at least one unlocker, (See Walker fig. 1; segment 14, 15, 16 are assigned to tunnel end point 2; see also para. 45; tunnel end point 2 is a router)
wherein, when the at least one unlocker receives a locked telegram, the at least one unlocker checks on the basis of the telegram identifier in the locked telegram whether the locked telegram for the segment assigned to the at least one unlocker is intended to release the locked telegram as an unlocked telegram for processing by the destination subscribers, provided that the locked telegram is intended for the segment assigned to the at least one unlocker.  (See Walker fig. 2, fig. 3; tunnel endpoint 2 (router) (e.g. unlocker) receives encrypted packets (e.g. locked telegram) and decrypts the packets and routes packet (e.g. telegram) based upon authentication id (e.g. telegram identifier); see also para. 48-49)
Walker does not explicitly disclose wherein there are master and slave devices.  However, Rostan does disclose wherein there are master and slave devices.  (See Rostan para. 15)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker to include the teaching of wherein there are master and slave device of Rostan with the motivation being to provide compatibility with networks already having a master slave configuration and further to allow for use in a master/slave network which saves time and money (as opposed to replacing all devices on a network for a new configuration) and further to save money and time (slave devices may have less processing power and be less complex than a master and less expensive).

Regarding claim 2, Walker in view of Rostan discloses the method according to claim 1, 
wherein the telegrams each comprise a data field with a data element,  (See Walker para. 9; packets (e.g. telegrams) have a payload (e.g. data field) with 0 and 1s representing data (e.g. data element))
wherein, if the telegrams are locked, the data element comprises a first value, 
wherein, if the telegrams are unlocked, the data element has a second value, and 
wherein the at least one unlocker, when unlocking an locked telegram, sets the first value of the data element to the second value of the data element in order to indicate to the destination subscribers a releasing of the telegram for processing.  (See Walker fig. 3; packet is decrypted (e.g. from a first value to a second value); that is, before decrypting the packet is a series of 0 and 1s that cannot be understood and after decrypting the packet the 0 and 1s are changed and can now be understood)
	

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Bumstead (2012/0254376).

Regarding claim 3, Walker in view of Rostan discloses the method according to claim 1.  Walker discloses configuring the tunnel.  (See Walker fig. 3)  Walker in view of Rostan does not explicitly disclose wherein a device sends another device a configuration message wherein the configuration message has an identifier of the segment.  However, Bumstead does disclose wherein a device sends another device a configuration message wherein the configuration message has an identifier of the segment.  (See Bumstead para. 44, lines 1-6)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein a device sends another device a configuration message wherein the configuration message has an identifier of the segment of Bumstead with the motivation being to allow devices to know of the parameters of the tunnel so as to provide necessary security, routing, and QoS and further to ensure the tunnel has been setup as required.

Regarding claim 7, Walker in view of Rostan discloses the method according to claim 1. Walker in view of Rostan do not explicitly disclose wherein the network element receives configuration information.  However, Bumstead does disclose wherein the network element receives configuration information.  (See Bumstead para. 44) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein the network element receives configuration information of Bumstead with the motivation being to allow devices to know of the parameters of the tunnel so as to provide necessary security, routing, and QoS and further to ensure the tunnel has been setup as required.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Diguet (2009/0067445).

Regarding claim 6, Walker in view of Rostan discloses the method according to claim 1, 
wherein the at least one unlocker is configured as a network distributor and comprises segments comprising destination subscribers are connected, and 
wherein the at least one unlocker configured as a network distributor uses the telegram identifier for routing the telegram via the segments the at least one unlocker configured as a network distributor.  (See Walker fig.1, fig. 2, para. 45; tunnel endpoint 2 is a router)  
	Walker does not explicitly disclose wherein the router has a plurality of input/output ports.  However, Diguet does disclose wherein the router has a plurality of input/output ports.  (See Diguet para. 4, lines 1-2; fig. 2; para. 24)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the router has a plurality of input/output ports of Diguet with the motivation being to allow flexibility in network configurations (as opposed to only having one port) and further to allow for expandability and further to allow for security by limiting some ports to certain networks. 


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Colucci (2013/0208724).

Regarding claim 8, Walker in view of Rostan discloses the method according to claim 1, 
Walker does disclose wherein, if the telegram is locked, the data element comprises the first value, wherein, when the telegram is unlocked, the data element comprises the second value.  (See Walker fig. 3; packet is decrypted (e.g. from a first value to a second value); that is, before decrypting the packet is a series of 0 and 1s that cannot be understood and after decrypting the packet the 0 and 1s are changed and can now be understood)  
Walker in view of Rostan do not explicitly disclose wherein the telegram, and the telegram comprises a header section, a data section and an end section, wherein the header section comprises the telegram identifier, wherein the data section comprises the data field with the data element, wherein the end section comprises a checksum field for an integrity check of transmitted data.  However, Colucci does disclose wherein the telegram, and the telegram comprises a header section, a data section and an end section, (See Colucci para. 43, fig. 4a; Ethernet frame (e.g. a telegram that has a particular data structure);section 23, header; section 27 user data (e.g. data section); section 33 checksum (e.g. end section)) wherein the header section comprises the telegram identifier, wherein the data section comprises the data field with the data element, (See Colucci para. 43, fig. 4a; ethertype (e.g. telegram identifier); user data (e.g. data section) has a data field 32 which has information contained within (e.g. data element)) wherein the end section comprises a checksum field for an integrity check of transmitted data.  (See Colucci para. 43, fig. 4a; 33 checksum field which is used for integrity check)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein the telegram, and the telegram comprises a header section, a data section and an end section, wherein the header section comprises the telegram identifier, wherein the data section comprises the data field with the data element, wherein the end section comprises a checksum field for an integrity check of transmitted data of Colucci with the motivation being to provide compatibility with the IEEE standards which saves time and money and further to allow for error checking of a packet and further to allow for control information to easily be identified and further to allow for useful information to be sent to the appropriate place and be error free.

	
Regarding claim 10, Walker in view of Rostan discloses the method according to claim 1.  Walker in view of Rostan do not explicitly disclose wherein the telegram is configured as an EtherCAT telegram, wherein the data section comprises a further head section, wherein the further header section comprises a length field, a reserve field and the data field, wherein the data field is formed as a type field and the data element is configured as an EtherCAT-protocol type.  However, Colucci does disclose wherein the telegram is configured as an EtherCAT telegram, (See Colucci para. 43; EtherCAT) wherein the data section comprises a further head section, wherein the further header section comprises a length field, a reserve field and the data field, wherein the data field is formed as a type field and the data element is configured as an EtherCAT-protocol type. (See Colucci para. 43, fig. 4a; EtherCAT; 29 length field; 30 reserve field; 32 user data field which is formed as a specific type and that type being EtheCAT-protocol type; see also fig. 4b)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein the telegram is configured as an EtherCAT telegram, wherein the data section comprises a further head section, wherein the further header section comprises a length field, a reserve field and the data field, wherein the data field is formed as a type field and the data element is configured as an EtherCAT-protocol type of Colucci with the motivation being to provide compatibility with the IEEE standards which saves time and money and further to allow for error checking of a packet and further to allow for control information to easily be identified and further to allow for useful information to be sent to the appropriate place and be error free and further to allow for use of the OSI model which may assist in routing data.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Colucci (2013/0208724) and further in view of Nozue (2008/0137557).

Regarding claim 9, Walker in view of Rostan discloses the method according to claim 1.
Walker in view of Rostan do not explicitly disclose wherein the telegram is configured as an Ethernet telegram having a target-address field and a sender-address field in the header section, wherein the target-address field and the sender-address field are each formed as MAC- address field, wherein the header section comprises a protocol field for a protocol in use.  However, Colucci does disclose wherein the telegram is configured as an Ethernet telegram having a target-address field and a sender-address field in the header section, (See Colucci para. 43, fig. 4a; destination MAC address and source MAC address) wherein the target-address field and the sender-address field are each formed as MAC- address field, (See Colucci para. 43, fig. 4a; destination MAC address and source MAC address) wherein the header section comprises a protocol field for a protocol in use. (See Colucci para. 43, fig. 4a;EtherType, 26 (e.g. protocol field))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein the telegram is configured as an Ethernet telegram having a target-address field and a sender-address field in the header section, wherein the target-address field and the sender-address field are each formed as MAC- address field, wherein the header section comprises a protocol field for a protocol in use of Colucci with the motivation being to provide compatibility with the IEEE standards which saves time and money and further to allow for error checking of a packet and further to allow for control information to easily be identified and further to allow for useful information to be sent to the appropriate place and be error free.

	Walker in view of Rostan in view of Colucci does not explicitly disclose wherein the header section comprises a TAG field having the telegram identifier.  However, Nozue does disclose wherein the header section comprises a TAG field having the telegram identifier.  (See Nozue para. 28; Ethernet header has TAG field)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Walker in view of Rostan in view of Colucci to include the teaching of wherein the header section comprises a TAG field having the telegram identifier of Nozue with the motivation being to ensure a certain level of class of a stream of packets to meet QoS requirements and further to conform to networks which utilize the tag field which provides compatibility.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773).

Regarding claim 11, Walker discloses an automation network, 
wherein the automation network comprises a source subscriber, destination subscribers and at least one unlocker connected to each other via a data-line network, (See Walker fig. 1; Destination 11, 12, 13 (e.g. subscribers); Tunnel endpoint 2 (e.g. unlocker); tunnel endpoint 1 (e.g. source subscriber); network is 14, 15, 16 combined (e.g. data-line network); entire network of fig. 1 is automation network; packets are telegrams)
wherein the destination subscribers are divided up into segments, each segment comprising at least one destination subscriber, (See Walker fig. 1; individually 14, 15, 16 are segments and each has at least one destination (e.g. subscriber)) wherein the source subscriber sends locked telegrams for processing by the destination subscribers, (See Walker fig. 1; tunnel end point 1 (e.g. source subscriber) sends packets which are encrypted (e.g. locked) to tunnel end point 2 (e.g. unlocker); see also para. 49; encrypted packets)
each telegram having a telegram identifier in order to assign a locked telegram to a segment, (See Walker fig. 3; source address preserved in the form of an authentication ID; para. 45 all packets from source 4 are to go to destination 11 via segment 14; para. 49; packet uses encryption (e.g. locked))
wherein at least one segment is assigned to the at least one unlocker, (See Walker fig. 1; segment 14, 15, 16 are assigned to tunnel end point 2; see also para. 45; tunnel end point 2 is a router)
wherein, when the at least one unlocker receives a locked telegram, the at least one unlocker checks on the basis of the telegram identifier in the locked telegram whether the locked telegram for the segment assigned to the at least one unlocker is intended to release the locked telegram as an unlocked telegram for processing by the destination subscribers, provided that the locked telegram is intended for the segment assigned to the at least one unlocker.  (See Walker fig. 2, fig. 3; tunnel endpoint 2 (router) (e.g. unlocker) receives encrypted packets (e.g. locked telegram) and decrypts the packets and routes packet (e.g. telegram) based upon authentication id (e.g. telegram identifier); see also para. 48-49)
Walker does not explicitly disclose wherein there are master and slave devices.  However, Rostan does disclose wherein there are master and slave devices.  (See Rostan para. 15)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker to include the teaching of wherein there are master and slave device of Rostan with the motivation being to provide compatibility with networks already having a master slave configuration and further to allow for use in a master/slave network which saves time and money (as opposed to replacing all devices on a network for a new configuration) and further to save money and time (slave devices may have less processing power and be less complex than a master and less expensive).

Regarding claim 12, Walker in view of Rostan discloses the automation network according to claim 11, wherein the source subscriber is configured to send telegrams to the destination subscribers, wherein the telegrams each comprise a data field with a data element,  (See Walker para. 9; packets (e.g. telegrams) have a payload (e.g. data field) with 0 and 1s representing data (e.g. data element); fig. 1 sources send packets)
wherein, if the telegrams are locked, the data element comprises a first value, 
wherein, if the telegrams are unlocked, the data element has a second value, and 
wherein the at least one unlocker, when unlocking an locked telegram, sets the first value of the data element to the second value of the data element in order to indicate to the destination subscribers a releasing of the telegram for processing.  (See Walker fig. 3; packet is decrypted (e.g. from a first value to a second value); that is, before decrypting the packet is a series of 0 and 1s that cannot be understood and after decrypting the packet the 0 and 1s are changed and can now be understood)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Diguet (2009/0067445).

Regarding claim 15, Walker in view of Rostan discloses the automation network according to claim 11, 
wherein the at least one unlocker is configured as a network distributor and comprises segments comprising destination subscribers are connected, and 
wherein the at least one unlocker configured as a network distributor uses the telegram identifier for routing the telegram via the segments the at least one unlocker configured as a network distributor.  (See Walker fig.1, fig. 2, para. 45; tunnel endpoint 2 is a router)  
	Walker does not explicitly disclose wherein the router has a plurality of input/output ports.  However, Diguet does disclose wherein the router has a plurality of input/output ports.  (See Diguet para. 4, lines 1-2; fig. 2; para. 24)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the router has a plurality of input/output ports of Diguet with the motivation being to allow flexibility in network configurations (as opposed to only having one port) and further to allow for expandability and further to allow for security by limiting some ports to certain networks. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Bumstead (2012/0254376).

Regarding claim 16, Walker in view of Rostan discloses the automation network according to claim 11.  Walker in view of Rostan do not explicitly disclose wherein the network element receives configuration information.  However, Bumstead does disclose wherein the network element receives configuration information.  (See Bumstead para. 44) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein the network element receives configuration information of Bumstead with the motivation being to allow devices to know of the parameters of the tunnel so as to provide necessary security, routing, and QoS and further to ensure the tunnel has been setup as required.


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Diguet (2009/0067445).

Regarding claim 17, Walker discloses an unlocker for operation in an automation network, (See Walker fig. 1; Destination 11, 12, 13 (e.g. subscribers); Tunnel endpoint 2 (e.g. unlocker); tunnel endpoint 1 (e.g. source subscriber); network is 14, 15, 16 combined (e.g. data-line network); entire network of fig. 1 is automation network; packets are telegrams)
Wherein the unlocker is connected to segments comprising destination subscribers, wherein the destination subscribers are divided up into the respective segments, wherein at least one segment is assigned to the unlocker (See Walker fig. 1; individually 14, 15, 16 are segments and each has at least one destination (e.g. subscriber); tunnel endpoint 2 is assigned segments 14, 15, 16)
wherein when the unlocker receives a locked telegram, the unlocker checks on the basis of the telegram identifier in the locked telegram whether the locked telegram for the segment assigned to the unlocker is intended to release the locked telegram as an unlocked telegram for processing by the destination subscribers, provided that the locked telegram is intended for the segment assigned to the unlocker.  (See Walker fig. 2, fig. 3; tunnel endpoint 2 (router) (e.g. unlocker) receives encrypted packets (e.g. locked telegram) and decrypts the packets and routes packet (e.g. telegram) based upon authentication id (e.g. telegram identifier); see also para. 48-49)
Walker does not explicitly disclose wherein there are master and slave devices.  However, Rostan does disclose wherein there are master and slave devices.  (See Rostan para. 15)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker to include the teaching of wherein there are master and slave device of Rostan with the motivation being to provide compatibility with networks already having a master slave configuration and further to allow for use in a master/slave network which saves time and money (as opposed to replacing all devices on a network for a new configuration) and further to save money and time (slave devices may have less processing power and be less complex than a master and less expensive).

Walker in view of Rostan do not explicitly disclose wherein the router has a plurality of input/output ports.  However, Diguet does disclose wherein the router has a plurality of input/output ports.  (See Diguet para. 4, lines 1-2; fig. 2; para. 24)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan to include the teaching of wherein the router has a plurality of input/output ports of Diguet with the motivation being to allow flexibility in network configurations (as opposed to only having one port) and further to allow for expandability and further to allow for security by limiting some ports to certain networks. 

Regarding claim 18, Walker in view of Rostan in view of Diguet discloses the unlocker according to claim 17, 
wherein a telegram sent comprises a data field with a data element, (See Walker fig. 2, fig. 3; tunnel endpoint 2 (router) (e.g. unlocker) receives encrypted packets (e.g. locked telegram) and decrypts the packets and routes packet (e.g. telegram) based upon authentication id (e.g. telegram identifier); see also para. 48-49;para. 9; packets have payload (e.g. data field with data inside)
wherein the telegram is locked by setting the data element of the telegram to a first value, and (See Walker fig. 1; tunnel end point 1 (e.g. source subscriber) sends packets which are encrypted (e.g. locked) to tunnel end point 2 (e.g. unlocker); see also para. 49; encrypted packets)
wherein the unlocker is configured, if a locked telegram is unlocked, to set the first value of the data element to a second value of the data element in order to indicate to the slave subscribers a releasing of the telegram for processing. (See Walker fig. 3; packet is decrypted (e.g. from a first value to a second value); that is, before decrypting the packet is a series of 0 and 1s that cannot be understood and after decrypting the packet the 0 and 1s are changed and can now be understood)

Regarding claim 19, Walker in view of Rostan in view of Diguet discloses the unlocker according to claim 17, 
wherein the unlocker is configured as a network distributor and comprises segments comprising destination subscribers are connected, and 
wherein the unlocker configured as a network distributor uses the telegram identifier for routing the telegram via the segments the unlocker configured as a network distributor.  (See Walker fig.1, fig. 2, para. 45; tunnel endpoint 2 is a router)  
	Walker does not explicitly disclose wherein the router has a plurality of input/output ports.  However, Diguet does disclose wherein the router has a plurality of input/output ports.  (See Diguet para. 4, lines 1-2; fig. 2; para. 24)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of wherein the router has a plurality of input/output ports of Diguet with the motivation being to allow flexibility in network configurations (as opposed to only having one port) and further to allow for expandability and further to allow for security by limiting some ports to certain networks. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (2002/0163920), and further in view of Rostan (2010/0241773) and further in view of Diguet (2009/0067445) and further in view of Bumstead (2012/0254376).

Regarding claim 20, Walker in view of Rostan in view of Diguet discloses the unlocker according to claim 17.  Walker in view of Rostan in view of Diguet do not explicitly disclose wherein the network element receives configuration information.  However, Bumstead does disclose wherein the network element receives configuration information.  (See Bumstead para. 44) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Walker in view of Rostan in view of Diguet to include the teaching of wherein the network element receives configuration information of Bumstead with the motivation being to allow devices to know of the parameters of the tunnel so as to provide necessary security, routing, and QoS and further to ensure the tunnel has been setup as required.

Allowable Subject Matter
Claims 4-5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461